Citation Nr: 1215760	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  10-22 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for pulmonary emphysema, to include as due to asbestos exposure and/or exposure to toxic chemicals.     

2.  Entitlement to service connection for chronic obstructive pulmonary disease, to include as due to asbestos exposure and/or exposure to toxic chemicals.   

3.  Entitlement to service connection for bronchitis, to include as due to asbestos exposure and/or exposure to toxic chemicals.

4.  Entitlement to service connection for hypertension, to include as secondary to a respiratory condition.   

5.  Entitlement to service connection for congestive heart failure, to include as secondary to a respiratory condition and/or hypertension.  





REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from February 1972 to February 1976.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of October 2008 and May 2009 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Portland, Oregon.                  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran contends that due to his Military Occupational Specialty (MOS) as a jet engine mechanic, he was exposed to toxic chemicals, dust, and exhaust fumes during service.  He notes that he was also exposed to asbestos.  Specifically, he reports that when he worked on the hot sections of the engines, he often wore asbestos gloves.  The Veteran maintains that due to such exposure, he developed respiratory conditions, to include pulmonary emphysema, chronic obstructive pulmonary disease (COPD), and bronchitis.  

With respect to the Veteran's claim for service connection for hypertension, the Veteran has maintained that service connection is warranted on a presumptive or secondary basis.  In a VA Form 21-4138, Statement in Support of Claim, received in March 2008, the Veteran contended that his hypertension initially manifested to a compensable degree of severity within one year of his discharge.  In this regard, for certain chronic disorders, including cardiovascular-renal disease, to include hypertension, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The Vetera noted that he was trying to locate medical evidence confirming his diagnosis of hypertension within a year of his discharge; however, the doctor who diagnosed his hypertension was no longer in practice and he had been unable to contact him to get the pertinent evidence.  In the alternative, in the Veteran's substantive appeal (VA Form 9), dated in May 2010, the Veteran contended that he developed hypertension secondary to a respiratory condition.     

In regard to the Veteran's claim for service connection for congestive heart failure, in a VA Form 21-526, Veteran's Application for Compensation and/or Pension, dated in December 2007, the Veteran maintained that his congestive heart failure was due to a respiratory condition and/or hypertension.  

The Veteran's DD Form 214, Report of Separation From Active Duty, shows that he served in the United States Air Force from February 1972 to February 1976.  The DD 214 confirms that his MOS was as a jet engine mechanic.  

The Veteran's service treatment records show that in May 1975, the Veteran sought treatment for complaints of a sore throat.  At that time, he stated that he had experienced a cough for three weeks, and chest pain and a sore throat for two days.  The assessment was "URI (upper respiratory infection) with ? bronchitis."  The Veteran was prescribed numerous medications including penicillin and Robitussin.  In June 1972, the Veteran was treated for a cold.  His lungs were clear to auscultation and percussion.  The impression was URI.  In November 1975, the Veteran underwent a separation examination.  At that time, in response to the question as to whether the Veteran had ever had or if he currently had ear, nose, or throat (ENT) trouble, or chronic cough, the Veteran responded "yes."  The examiner stated that the Veteran's ENT and chronic cough were associated with URI and bronchitis in May 1975.  According to the examiner, the Veteran was treated with penicillin, Ornade, and Robitussin with good response.  There were no further problems.   The Veteran's lungs and chest, and heart were all clinically evaluated as "normal."  A chest x-ray was reported to be normal.     

In the instant case, given that the Veteran's MOS was as a jet engine mechanic, the Board will accept as true that the Veteran was exposed to toxic chemicals, dust, and exhaust fumes while he was in the military.  In addition, although specific incidents of asbestos exposure are not confirmed, the Board will concur with the RO's conclusion that in light of the Veteran's MOS, he was exposed to asbestos during service.  See October 2008 and May 2009 rating actions.     

A review of the evidence of record shows that the Veteran has current diagnoses of pulmonary emphysema, COPD, and bronchitis.  In regard to his bronchitis, given his current diagnosis of bronchitis, and in consideration of his in-service diagnosis of bronchitis, the Board is of the opinion that a VA examination, as specified in greater detail below, should be performed in order to determine the nature and etiology of any bronchitis.  

With respect to the Veteran's pulmonary emphysema and COPD, the Board notes that the evidence of record shows that the Veteran has been diagnosed with alpha-1 antitrypsin deficiency (A1AD), and that his pulmonary emphysema and COPD are due to his A1AD.  In a private medical statement from L.W.V., M.D., dated in October 1992, Dr. V. stated that the Veteran suffered from A1AD with associated severe emphysema and chronic debilitating chronic pulmonary disease.  The Board notes that A1AD is congenital in nature.  The VA General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service-connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or development defect, on the other hand, under 38 C.F.R. § 3.303(c) (2011), is not able to be service-connected in its own right, although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  See VAOPGCPREC 82-90 (1990).

Additionally, a disease may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs, and whose etiology, pathology, and prognosis may be known or unknown, which is capable of improving or deteriorating.  In turn, a defect is definable as a structural or inherent abnormality or condition, which is more or less stationary in nature, and not considered capable of improving or deteriorating.  Id.  

In this case, the Veteran has noted that he has A1AD.  Upon a review of his substantive appeal with attachments, it appears that his contention is that due to his in-service exposure to asbestos, toxic chemicals, dust, and exhaust fumes, his A1AD was aggravated which caused the acceleration of his developing pulmonary emphysema and COPD.   

In this case, there is no medical evidence of record that clearly identifies the Veteran's A1AD as being a defect or a disease.  Given that the Veteran's pulmonary emphysema and COPD are due to his A1AD, the Board finds that a medical opinion regarding this matter should be obtained.

With respect to the Veteran's remaining claims for service connection for hypertension and congestive heart failure, as stated above, one of the Veteran's contentions is that the aforementioned disabilities are secondary to a respiratory condition, to include pulmonary emphysema, COPD, and/or bronchitis.  See Allen v. Brown, 8 Vet. App. 374 (1995).  Consequently, any potential for grant of service connection for hypertension and/or congestive heart failure depends upon whether a respiratory condition, to include pulmonary emphysema, COPD, and/or bronchitis, is in turn adjudicated service-connected.  Hence, the claims are inextricably intertwined, and a decision on the former claims cannot be made until the latter claims are decided.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  See Parker v. Brown, 7 Vet. App. 116 (1994). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination conducted by an appropriate specialist in order to determine the nature and etiology of any current pulmonary emphysema, COPD, bronchitis, hypertension, and congestive heart failure.  The specialist must be a physician, preferably a physician with expertise in the area of pulmonary disorders.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically review the Veteran's service treatment records and his Asbestos Exposure Questionnaire, dated in March 2008, wherein he noted that had a history of smoking approximately a pack a day for 15 years.  All necessary special studies or tests are to be accomplished.     

After a review of the examination findings and the entire evidence of record, the examiner should provide an opinion on the following:

A.  With respect to the Veteran's bronchitis, the examiner should note that private medical records from E.J.O., M.D. show that the Veteran was diagnosed with and treated for bronchitis from February 2000 to April 2005.  Thus, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed bronchitis began during service or is otherwise linked to any incident of service, to include the in-service finding of bronchitis and/or in-service exposure to asbestos, toxic chemicals, dust, and exhaust fumes?  [The examiner should accept as true that the Veteran was exposed to asbestos, toxic chemicals, dust, and exhaust fumes during service.]  The examiner must also state whether the Veteran's bronchitis is related to his A1AD.         

B.  With respect to the Veteran's A1AD, the examiner must state whether such is a defect or a disease, as defined by VAOPGCPREC 82- 90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease, while a congenital abnormality that is more or less stationary in nature and not considered capable of improving or deteriorating is considered a defect)?

C.  If the examiner finds that the Veteran's A1AD is a defect, then was there any superimposed disease or injury in connection with the congenital defect?  If so, is it at least as likely as not (e.g., a 50 percent or greater probability) that the identified superimposed disease or injury is related to the Veteran's period of active service?  In answering these questions, the examiner must specifically opine whether the Veteran's in-service complaints of chest pain and chronic cough, and/or in-service exposure to asbestos, toxic chemicals, dust, and exhaust fumes represented a superimposed injury or disease, which resulted in and/or accelerated the development of pulmonary emphysema and/or COPD?         

D.  If the examiner finds that the Veteran's A1AD is a disease, then is it at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's A1AD was aggravated during service beyond the natural progress of the disease?  In answering this question, the examiner must discuss the Veteran's in-service symptoms of chest pain and chronic cough and state whether such symptomatology was evidence that the Veteran's A1AD had been aggravated.  The examiner must also specifically opine whether the Veteran's in-service exposure to asbestos, toxic chemicals, dust, and exhaust fumes aggravated his A1AD and resulted in and/or accelerated the development of pulmonary emphysema and/or COPD? 

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

E.  Lastly, if and only if a respiratory disorder is shown to be linked to service in any of the ways described above, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed hypertension and/or congestive heart failure were caused or aggravated by a respiratory disorder, to include pulmonary emphysema, COPD, and/or bronchitis?  

The physician is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  

A complete rationale for any opinion expressed should be included in the examination report.  

2.  After completion of the above and any additional development deemed necessary, the RO must then review and re-adjudicate the issues on appeal.  If any such action does not resolve each claim to the Veteran's satisfaction, the RO must provide the Veteran and her representative a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to this Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
V.L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


